                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DEONTAE GORDON,

                       Plaintiff,                     Case No. 1:19-cv-603
v.                                                    Honorable Robert J. Jonker
UNKNOWN TOWNS et al.,

                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983 and

RLUIPA. Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996)

(PLRA), the Court is required to dismiss any prisoner action brought under federal law if the

complaint is frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42

U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s claims under the Religious Land Use and

Institutionalized Persons Act (RLUIPA). Plaintiff’s claims for violation of his First Amendment

free exercise rights, claims for violation of his Fourteenth Amendment equal protection rights, and

state-law tort claims remain.
                                           Discussion

               I.      Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Oaks Correctional Facility (ECF) in Manistee, Michigan. The events about which

he complains, however, occurred at the Earnest C. Brooks Correctional Facility (LRF) in

Muskegon Heights, Michigan, the Marquette Branch Prison (MBP) in Marquette, Michigan, and

the Carson City Correctional Facility (DRF) in Carson City, Michigan. Plaintiff sues an unknown

John/Jane Doe Transfer Coordinator from LRF, Prison Counselor Fred Governor from MBP, DRF

Corrections Officers Unknown Palmer, Unknown Zavala, Unknown McMurphy, and Unknown

Maurer, and DRF food service worker Unknown Towns.

               Plaintiff alleges that he is an adherent of Buddhism. He follows the Buddhist

dietary laws. To accommodate that exercise of his religious beliefs, the MDOC provides a vegan

diet in several of its correctional facilities, including LRF and DRF, but not MBP. MDOC Policy

Directive 05.03.150 ¶ OO.

               During July of 2018, the LRF Transfer Coordinator transferred Plaintiff from LRF

to MBP. Plaintiff contends the transfer was a deliberate and knowing attempt to burden the free

exercise of his religion.

               The MDOC did not transfer Plaintiff on a whim. This Court, in connection with

Plaintiff’s action in Gordon v. Rondeau et al., No. 2:16-cv-89 (W.D. Mich.), ordered the MDOC

to produce Plaintiff at its Marquette courthouse for a final pretrial/settlement conference. (2:16-

cv-89, ECF No. 70.) Apparently, pursuant to the Court’s writ of habeas corpus ad testificandum,

Defendant LRF Transfer Coordinator effected the transfer to MBP. MBP is certainly the closest

MDOC facility to the Marquette courthouse; however, the next two closest facilities—the Baraga



                                                2
Correctional Facility and the Alger Correctional Facility—both offer a vegan diet option. Plaintiff

contends that, once he was approved for the religious diet, the MDOC was required to provide the

meals, even if providing the meals required a transfer. MDOC policy supports his claim. See

MDOC Policy Directive, 05.03.150 ¶ OO.

                When Plaintiff arrived at MBP, he brought the religious diet issue to the attention

of Defendant Governor and demanded a transfer. Defendant Governor refused for 16 days, stating:

“F**k your religious diet, that’s the consequence of suing the MDOC.” (Compl., ECF No. 1,

PageID.11.) Plaintiff alleges Defendant Governor’s refusal to transfer Plaintiff or arrange for

Plaintiff to have a religious diet placed a substantial burden on Plaintiff’s ability to practice his

beliefs. His only options were to starve or eat food in direct violation of those beliefs.

                On October 18, 2018, Plaintiff was transferred to DRF. He received his religious

diet for a couple of days, but on October 20, Defendant Towns began refusing to send Plaintiff’s

religious diet to his unit and instructed other staff to also refuse. Plaintiff contends that corrections

officers, including Defendant Palmer, confirmed for Towns that Plaintiff was approved to eat the

religious diet. Nonetheless, Towns denied Plaintiff his religious diet until October 30 when

Plaintiff’s grievance regarding the matter was reviewed.

                Plaintiff alleges that the remaining defendants, Palmer, Zavala, McMurphy, and

Maurer, conspired to discriminate against him because of his religion by refusing to call him out

for his prison job for three months.

                Plaintiff contends that the defendants’ conduct was negligent and/or rose to the

level of an intentional tort under state law. He claims that the corrections officer defendants

violated his Fourteenth Amendment equal protection rights. Finally, Plaintiff claims that all of the

Defendants interfered with Plaintiff’s right to freely exercise his religion and also violated



                                                   3
RLUIPA. Plaintiff asks the Court to enter a declaratory judgment finding that Defendants’ actions

violated Plaintiff’s rights and he seeks compensatory and punitive damages.

               II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed



                                                  4
by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                 Accepting Plaintiff’s allegations as true, he has adequately alleged claims against

each Defendant for violations of Plaintiff’s First Amendment free exercise rights or Fourteenth

Amendment equal protection rights. But, Plaintiff has failed to allege a viable claim under

RLUIPA. The Court declines supplemental jurisdiction over any state law claims.

                 RLUIPA provides that “[n]o government shall impose a substantial burden on the

religious exercise of a person residing in or confined to [a prison] . . . unless the government

demonstrates that imposition of the burden on that person: (1) is in furtherance of a compelling

governmental interest; and (2) is the least restrictive means of furthering that compelling

governmental interest.” 42 U.S.C. § 2000cc-1(a); see also Haight v. Thompson, 763 F.3d 554,

559-60 (6th Cir. 2014). Plaintiff contends that each Defendant has violated RLUIPA; however,

he sues each defendant in his or her personal capacity. (Compl., ECF No. 1, PageID.4-5, 9-10.)

RLUIPA does not create a cause of action against an individual in that individual’s personal

capacity. Sossamon v. Lone Star State of Texas, 560 F.3d 316, 331 (5th Cir. 2009), aff’d Sossamon

v. Texas, 563 U.S. 277 (2011)1; see also Grayson v. Schuler, 666 F.3d 450, 451 (7th Cir. 2012)

(“[RLUIPA] does not create a cause of action against state employees in their personal capacity.”);




1
  The Supreme Court granted certiorari only on the question “Whether an individual may sue a State or state official
in his official capacity for damages for violation of” RLUIPA. Sossamon v. Texas, 560 U.S. 923 (2010). Thus, the
Supreme Court left undisturbed and unreviewed the Fifth Circuit’s holding that “RLUIPA does not create a cause of
action against defendants in their individual capacities.” Sossamon, 560 F.3d at 331.

                                                         5
Washington v. Gonyea, 731 F.3d 143, 145 (2d Cir. 2013) (“RLUIPA does not provide a cause of

action against state officials in their individual capacities . . . .”).2

                 Although Plaintiff has not alleged official capacity claims against Defendants,

RLUIPA does not permit damages claims against prison officials in their official capacities either.

A suit against an individual in his official capacity is equivalent to a suit brought against the

governmental entity. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); Matthews v.

Jones, 35 F.3d 1046, 1049 (6th Cir. 1994). In Sossamon v. Texas, 563 U.S. 277 (2011), the

Supreme Court held that the RLUIPA did not abrogate sovereign immunity under the Eleventh

Amendment. See also Cardinal v. Metrish, 564 F.3d 794, 801 (6th Cir. 2009) (“[T]he Eleventh

Amendment bars plaintiff’s claim for monetary relief under RLUIPA.”). Therefore, although the

statute permits the recovery of “appropriate relief against a government,” 42 U.S.C. § 2000cc-2(a),

monetary damages are not available under RLUIPA.

                 Sovereign immunity does not bar a suit seeking declaratory or injunctive relief

against Defendants in their official capacities. See Ex Parte Young, 209 U.S. 123, 159-160 (1908).

The Ex Parte Young exception, however, is limited. It applies only to prospective relief. Green

v. Mansour, 474 U.S. 64, 68-73 (1985). Although Plaintiff seeks declaratory relief against the

Defendants, the declarations he seeks are that Defendants have violated his rights in the past.

Plaintiff is no longer at any of the facilities where the Defendants work. Thus, there is no

prospective component to his requests for declaratory relief and the requests do not fall within the

Ex Parte Young exception.


2
  In Haight, 763 F.3d at 554, the Sixth Circuit analyzed whether Congress’s spending power permitted a RLUIPA
damages claim against an individual prison official in the official’s personal capacity. The court rested its
determination that such claims were not permitted on its conclusion that “appropriate relief” under RLUIPA was not
a sufficiently clear statement to authorize such a damages claim. Id. at 567-569. The court stopped short of adopting
the reasoning that swayed the Fifth Circuit in Sossamon and subsequent federal circuit court panels. Haight, however,
did not squarely present the issue whether a personal capacity suit for injunctive or declaratory relief might be
available.

                                                         6
                Sovereign immunity also does not bar injunctive relief against a state official, see

Ex Parte Young, 209 U.S. at 159-60; but, Plaintiff does not seek injunctive relief. Moreover, any

claims for injunctive relief based on the allegations in his complaint would be moot—he is no

longer confined at LRF, MBP, or DRF. See, e.g., Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996)

(“[T]o the extent Kensu seeks declaratory and injunctive relief his claims are not moot as he is no

longer confined to the institution . . . .”). Accordingly, Plaintiff has not stated and cannot state a

viable RLUIPA claim based on the allegations in his complaint. His RLUIPA claim is properly

dismissed.

                                            Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s RLUIPA claim will be dismissed for failure to state a claim, under

28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). Plaintiff’s First Amendment

free exercise claims and Fourteenth Amendment equal protection claims against Defendants

remain in the case. The Court declines supplemental jurisdiction over the state law claims.

                An order consistent with this opinion will be entered.



Dated:       August 29, 2019                   /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  7
